Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 10, 2006                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  129825(41)                                                                                           Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  KENNETH KARACZEWSKI,                                                                                                Justices
           Plaintiff-Appellee,
                                                                    SC: 129825
  v                                                                 COA: 256172
                                                                    WCAC: 02-000480
  FARBMAN STEIN & COMPANY and
  NATIONWIDE MUTUAL INSURANCE
  COMPANY,
             Defendants-Appellants.
  ____________________________________

                On order of the Chief Justice, the motion by defendants-appellants for
  extension of time to file their reply brief is considered and it is GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 10, 2006                    _________________________________________
                                                                               Clerk